Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This office action is in response to applicant’s filing on 03/28/2022. Claims 1-25 are currently pending with claims 1-18 cancelled by the applicant.
	
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 180
A person shall be entitled to a patent unless –180

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 19-20, 22-23 and 25 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Whitman (US Patent 6517565).

Regarding Claim 19, Whitman discloses a surgical stapling instrument (tool of Fig. 3 and end effector of Fig. 5), comprising: 
a housing (102-Fig. 3); 
a shaft (104-Fig. 3) extending from said housing, wherein said shaft defines a longitudinal axis (Fig. 3, length of shaft 104 defines a longitudinal axis) and comprises an articulation region (Fig. 3, the length of shaft 104 is an articulation region); 
an end effector (180-Fig. 5), comprising: 
a first jaw (150-Fig. 5); 
a second jaw (152-Fig. 5) rotatable relative to said first jaw (Fig. 5, jaw 152 rotates relative to jaw 150); and 
a staple cartridge (Column 14, lines 6-15, replaceable tray of staples) comprising staples (174-Fig. 5) removably stored (Column 14; lines 9-10) therein; 
a motor-driven staple firing drive (Figs 3 and 5, drive assembly of motor 110, component 130a, shaft 136b, end 138b, socket 156b and shaft 158b) including a translatable firing member extending through said articulation region (Figs. 3-5 and column 13, lines 12-43, drive motor rotation of shaft 136b to translate torque to the stapling attachment and shaft 136b rotates shaft 158b-Fig. 4 to move member 166 to drive staples from the staple attachment; the examiner has interpreted the rotation of the shaft to 136b as a translatable member that fires the staples and the shaft 136b extends the length of shaft 104 which can be articulated); and
an articulation drive (Fig. 2a and Column 10, line 66 to Column 11, line 22; describes both the assembly and operation of an articulation drive), comprising: 
a first articulation driver (Fig. 2a, motor 130 and pulley 160 which drives wire 140) configured to articulate said end effector in a first plane (Fig. 2a, portions 170 and 180 moves the flexible shaft up and down); and 
a second articulation driver (Fig. 2a, other motor 130 and other pulley 160 which drives the other wire 140) configured to articulate said end effector in a second plane (Fig. 2a and Column 11, lines 21-22, flexible shaft is pulled left to right), wherein said second plane is orthogonal to said first plane (up and down is orthogonal to right to left), and wherein said first articulation driver and said second articulation driver are operable to co-operatively articulate said end effector (Column 10, line 66 to column 11,line 2; select ably engaged steering motors would allow for co-operative articulation of the shaft) relative to said shaft about said articulation region (Fig. 3, mid-section of shaft 104 articulates relative to the base portion of shaft 104).

Regarding Claim 20, Whitman discloses a first motor-driven drive element operably coupled to said first articulation driver (Column 11, lines 2-6, unreferenced torque-translating joint which the corresponding pulley 160 and steering wire 140 of the first drive) and a second motor-driven drive element operably coupled to said second articulation driver (Column 11, lines 2-6, unreferenced torque-translating joint which the corresponding pulley 160 and steering wire 140 of the second drive).

Regarding Claim 22, Whitman discloses a surgical stapling instrument (tool of Fig. 3 and end effector of Fig. 5), comprising: 
a housing (102-Fig. 3); 
a shaft (104-Fig. 3) extending from said housing, wherein said shaft defines a 156blongitudinal axis (Fig. 3, length of shaft 104 defines a longitudinal axis) and comprises an articulation zone (Fig. 3, the length of shaft 104 is an articulation zone); 
a motor-driven staple firing drive (Figs 3 and 5, drive assembly of motor 110, component 130a, shaft 136b, end 138b, socket 156b and shaft 158b) including a translatable firing member extending through said articulation region (Figs. 3-5 and column 13, lines 12-43, drive motor rotation of shaft 136b to translate torque to the stapling attachment and shaft 136b rotates shaft 158b-Fig. 4 to move member 166 to drive staples from the staple attachment; the examiner has interpreted the rotation of the shaft to 136b as a translatable member that fires the staples and the shaft 136b extends the length of shaft 104 which can be articulated);
an end effector (180-Fig. 5), comprising: 
a first jaw (150-Fig. 5); 
a second jaw (152-Fig. 5) rotatable relative to said first jaw (Fig. 5, jaw 152 rotates relative to jaw 150);
an articulation drive (Fig. 2a and Column 10, line 66 to Column 11, line 22; describes both the assembly and operation of an articulation drive), comprising: 
a first articulation driver (Fig. 2a, motor 130 and pulley 160 which drives wire 140) configured to articulate said end effector in a first plane (Fig. 2a, portions 170 and 180 moves the flexible shaft up and down) within said articulation zone (Fig. 3, articulation of the mid shaft region); and 
a second articulation driver (Fig. 2a, other motor 130 and other pulley 160 which drives the other wire 140) configured to articulate said end effector in a second plane (Fig. 2a and Column 11, lines 21-22, flexible shaft is pulled left to right)  within said articulation zone (Fig. 3, articulation of the mid shaft region), wherein said second plane is different than the first plane (up and down is a different plane to right to left), and wherein said first articulation driver and said second articulation driver are operable to co-operatively articulate said end effector (Column 10, line 66 to column 11,line 2; selectable engagement of steering motors would allow for co-operative articulation of the shaft) relative to said shaft about said articulation region (Fig. 3, mid-section of shaft 104 articulates relative to the base portion of shaft 104).

Regarding Claim 23, Whitman discloses a first motor-driven drive element operably coupled to said first articulation driver (Column 11, lines 2-6, unreferenced torque-translating joint which the corresponding pulley 160 and steering wire 140 of the first drive) and a second motor-driven drive element operably coupled to said second articulation driver (Column 11, lines 2-6, unreferenced torque-translating joint which the corresponding pulley 160 and steering wire 140 of the second drive).

Regarding Claim 25, Whitman disclose a first electric motor (130-Fig. 2a) configured to drive said first articulation driver and a second electric motor (Fig. 2a, the other motor 130) configured to drive said second articulation driver (Fig. 2a and Column 10, line 66 to Column 11, line 22; describes electromagnetic motors 130 articulating shaft 104).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman (US Patent 6517565) as applied to the parent claims above, and further in view of Tierney (US Patent 6331181).

Regarding Claim 21 and 24, Whitman discloses a surgical stapling instrument in the parent claim.
However, Whitman is silent regarding the surgical stapling instrument further comprising a robotic surgical system.
Tierney teaches a surgical stapling instrument (54-Fig. 4) further comprising a robotic surgical system (50-Fig. 3A; and Fig. 3A has tools 54 mounted on robot 50).
Therefore, it would have been obvious to one of ordinary skill in the art, before the applicant’s invention, to have modified the surgical tool of Whitman, to be mounted to a surgical robot as taught by Tierney, In order to provide surgical tools having improved mechanical and/or data interface capabilities to enhance the safety, accuracy, and speed of minimally invasive and other robotically enhanced surgical procedures (Tierney, Column 1, lines 10-15).

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        07/01/2022


/JOSHUA G KOTIS/Examiner, Art Unit 3731